Title: From Thomas Jefferson to Samuel Mifflin, 9 November 1805
From: Jefferson, Thomas
To: Mifflin, Samuel


                  
                     Sir 
                     
                     Washington Nov. 9. 05
                  
                  I have just recieved from Mesrs. Gibson & Jefferson of Richmond your account for sheet iron furnished in August amounting to 104.27 D they inform me the iron has been lying some time with them, waiting the means of conveyance. this is the first information I have recieved of the execution of my order, which I mention as an apology for your not having sooner heard from me. it should have been paid for at any time within 30. days after notice, and the remittance shall be made you within that period from this time.   I shall have occasion in the spring for 100. sheets more 16.I. wide and 11.f.6.I. long, which I mention now because I have understood it requires choice pieces to make such, and time therefore to have them selected. I will pray you to have attention to this so as to be able to send on the supply in March after the opening of the Delaware. Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
               